DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 31 is objected to because of the following informalities:  in line 1, “wherein the base station wherein the base station comprises” should be “wherein the base station  comprises”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the limitation “wherein subsequent to the first material being expelled from the first chamber of the device into the second chamber of the vial” is indefinite because it is unclear if the recited claim language imparts any structural limitations to the system or if the language is an intended use limitation and should be treated as functionally required. For examination purposes, claim 19 will be treated as an intended use limitation such that structure must be present to fulfill the limitations but applied prior art does not need to positively recite steps in the order implied by the claim. 
Regarding claim 22, the limitation “one axial direction” is indefinite because it is unclear if the “one axial direction” can be the same as the previously recited “first axial direction” of claim 21. For examination purposes and based on the instant disclosure, “one axial direction” will be interpreted as a direction that is different from the “first axial direction” of claim 21.
Regarding claim 24, the limitation “moving the plunger into a second axial direction” is indefinite because it is unclear what type of movement results in a structure being moved “into” a direction. For example, this could mean the plunger is moved along the second axial direction OR it could mean the plunger is rotated so that it is parallel to the second axial direction. For examination purposes, either interpretation that is taught by prior art will be interpreted as anticipating the claim limitation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19, 21-22, 24, 27, 29, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VanVreeland et al (US 2009/0038709).
Regarding claim 15, VanVreeland discloses:
A base station (21; Fig. 6) comprising: at least one drive unit (29, 33); a first slide (23; Fig. 4); and a driver (35), wherein the base station (21) is configured such that an assembly, which is formed by a sleeve-like supporting unit (24b) and comprises a device (dotted line of syringe in Fig. 6), a vial (15), and a needle (37), is attachable to the base station (21), such that the device, the vial (15) and the needle (37) are attachable to the base station (21) in an initial position (Fig. 6), wherein the needle (37) is attached to the device and is fluidly connected with a first chamber (chamber of the syringe) of the device, and wherein in the initial position (Fig. 6), the supporting unit (24b) is adapted to fix the device and the vial (15) at pre-defined relative positions (positions of Fig. 6) such that the needle (37) and the vial (15) have a pre-defined distance between each other (Fig. 6), wherein the device contains a first material within the first chamber (¶0005, 0041), and comprises a housing (housing of the syringe) and a plunger (plunger of the syringe), wherein the vial (15) contains a second material within a second chamber (chamber of the vial 15) (¶0010, 0011 – the syringe can have a diluent and the vial can have a solid component to be mixed), and at least one of the first material and the second material is a fluid (¶0010, 0011), wherein in the initial position the at least one drive unit (29, 33) is connected to the first slide (23) that moves the vial and/or the housing of the device (¶0032 – the first slide 23 moves the syringe body, which is the housing) relative to each other in an axial direction of the device into an activated position (¶0036 – the slide 23 moves the housing of the syringe and the vial 15 with respect to one another so that fluid can be transferred and the vial 15 can be shaken as required), wherein in the activated position: the needle (37) is fluidly connected with the second chamber (chamber of the vial 15), and the at least one drive unit (29, 33) is connected to the driver (35) that moves the plunger in the axial direction of the device such that during fluid connection of the needle with the second chamber the first material is expelled from the first chamber of the device into the second chamber of the vial (¶0036 – the driver 35 is used to move the plunger of the syringe and inject or withdraw fluid as required), or the second material is expelled from the second chamber of the vial into the first chamber of the device (¶0037), or both the first material is expelled into the second chamber and the second material is expelled into the first chamber (¶0036, 0037).
Regarding claim 16, VanVreeland discloses:
The base station (21) according to claim 15, further comprising: a vibrating unit (20; ¶0036 – the unit 20 is fully capable of “vibrat[ing] at a frequency between 60 Hz and 50 kHz” because it shakes vial 15 to mix its contents), and adapted to transmit a mechanical vibration to the vial (15) of the assembly or to the device, when the assembly is in the activated position (¶0036).
Regarding claim 17, VanVreeland discloses:
A mixing and/or reconstitution system (Fig. 6) comprising: a device (dotted line syringe) containing a first material within a first chamber (chamber of the syringe) (¶0010, 0011 – the syringe can have a diluent and the vial can have a solid component to be mixed), and further comprising a housing (housing of the syringe) and a plunger (plunger of the syringe); a vial (15) containing a second material within a second chamber (chamber of the vial 15) (¶0010, 0011 – the syringe can have a diluent and the vial can have a solid component to be mixed), wherein at least one of the first material and the second material is a fluid (¶0010, 0011); a base station (21) comprising at least one drive unit (29, 33); a first slide (23; Fig. 4); and a driver (35); and a needle (37), a sleeve-like supporting unit (24b) which is adapted to form an assembly comprising the device (the syringe), the vial (15), and the needle (37), wherein the sleeve-like supporting unit (24b) is adapted to fix the device (the syringe) and the vial (15) at pre-defined relative positions (positions of Fig. 6), wherein the needle (37) is attached to the device (the syringe), and is fluidly connected with the first chamber of the device, wherein the assembly is attachable to the base station (21) in an initial position (Fig. 6) of the device (the syringe) and the vial (15), wherein in the initial position, the device (the syringe) and the vial (15) are attachable to the base station (21) such that the device and the vial have a pre-defined distance between each other (Fig. 6), wherein in the initial position the at least one drive unit (29, 33) is connected to the first slide (23) that moves the vial and/or the housing of the device (¶0032 – the first slide 23 moves the syringe body, which is the housing) relative to each other in an axial direction of the device into an activated position (¶0036 – the slide 23 moves the housing of the syringe and the vial 15 with respect to one another so that fluid can be transferred and the vial 15 can be shaken as required), wherein in the activated position: the needle (37) is fluidly connected with the second chamber (chamber of the vial 15), and the at least one drive unit (29, 33) is connected to the driver (35) that moves the plunger in the axial direction of the device such that during fluid connection of the needle with the second chamber the first material is expelled from the first chamber of the device into the second chamber of the vial (¶0036 – the driver 35 is used to move the plunger of the syringe and inject or withdraw fluid as required), or the second material is expelled from the second chamber of the vial into the first chamber of the device (¶0037), or both the first material is expelled into the second chamber and the second material is expelled into the first chamber (¶0036, 0037).
Regarding claim 19, VanVreeland discloses:
The system according to claim 17, wherein subsequent to the first material being expelled from the first chamber of the device (the syringe) into the second chamber of the vial (15): a mixed and/or reconstituted drug is formed by the first material and the second material (¶0011), and at least a pre-defined fraction of the mixed and/or reconstituted drug is discharged from the second chamber of the vial (15) into the first chamber of the device (the syringe) (¶0037, 0041).
Regarding claim 21, VanVreeland discloses:
A mixing and/or reconstitution method comprising: attaching a needle (37; Fig. 6) to a device (dotted line syringe) and fluidly connecting the needle (37) to a first chamber (chamber of the syringe) of the device (the syringe), wherein the device (the syringe) contains a first material within the first chamber (¶0010, 0011 – the syringe can have a diluent and the vial can have a solid component to be mixed), and further comprises a housing (housing of the syringe) and a plunger (plunger of the syringe); attaching the device (the syringe) with the needle (37), and a vial (15) to a base station (21) in an initial position (Fig. 6) in which the device (the syringe) and the vial (15) have a pre-defined distance between each other (Fig. 6), wherein the vial (15) contains a second material within a second chamber (chamber of the vial 15) (¶0010, 0011 – the syringe can have a diluent and the vial can have a solid component to be mixed), wherein at least one of the first material and the second material is a fluid (¶0010, 0011); in the initial position moving the vial (15) and/or the housing of the device (the syringe) relative to each other in a first axial direction of the device into an activated position (¶0036 – the slide 23 moves the housing of the syringe and the vial 15 with respect to one another so that fluid can be transferred and the vial 15 can be shaken as required), in which the needle (37) is fluidly connected with the second chamber; and in the activated position mixing and/or reconstituting a drug by moving the plunger (plunger of the syringe) in the first axial direction of the device (¶0032, 0036) such that during fluid connection of the needle (37) with the second chamber the first material is expelled from the first chamber of the device into the second chamber of the vial (¶0036) or the second material is expelled from the second chamber of the vial into the first chamber of the device (¶0037), wherein prior to the initial position an assembly comprising the device (the syringe), the vial (15), the needle (37) and a sleeve-like supporting unit (24b) is formed, wherein the needle (37) is attached to the device (the syringe) and is fluidly connected with the first chamber of the device, and wherein the supporting unit (24b) fixes the device (the syringe) and the vial (15) at pre-defined relative positions (Fig. 6).
Regarding claim 22, VanVreeland discloses:
The method according to claim 21, further comprising: after mixing and/or reconstituting of the drug in the activated position, moving the vial (15) and/or the housing of the device (the syringe) in one axial direction of the device such that the needle (37) is fluidly disconnected from the second chamber (¶0036 – “After filling the needle 37 is withdrawn from bottle 15 and the bottle is shaken”).
Regarding claim 24, VanVreeland discloses:
The method according to claim 21, wherein the mixing and/or reconstituting the drug is conducted in the second chamber of the vial (15) (¶0036), and the method further comprises after a pre-determined time of mixing and/or reconstituting of the drug, moving the plunger into a second axial direction of the device by the drive unit (29, 33) such that at least a pre-defined fraction of the drug is discharged from the vial (15) into the first chamber of the device (the syringe) (¶0005, 0037).
Regarding claim 27, VanVreeland discloses:
The method according to claim 21, wherein the base station (21) comprises a vibrating unit (20; ¶0036 – the unit 20 is fully capable of “vibrat[ing] at a frequency between 60 Hz and 50 kHz” because it shakes vial 15 to mix its contents), and wherein the method further comprises transmitting a mechanical vibration (¶0036) to the vial (15) of the assembly or the device after the first material is expelled from the first chamber and into the second chamber of the vial (¶0036) or after the second material is expelled from the second chamber of the vial into the first chamber of the device.
Regarding claim 29, VanVreeland discloses the base station according to claim 16, wherein the vibrating unit is fully capable of “vibrat[ing] at a frequency between 60 Hz and 200 Hz or between 10 kHz and 50 kHz.”
Regarding claim 31, VanVreeland discloses:
The system according to claim 17, wherein the base station (21) wherein the base station (21) comprises a vibrating unit (20; ¶0036 – the unit 20 is fully capable of “vibrat[ing] at a frequency between 60 Hz and 50 kHz” because it shakes vial 15 to mix its contents), and adapted to transmit a mechanical vibration to the vial (15) of the assembly or to the device, when the assembly is in the activated position (¶0036).
Regarding claim 32, VanVreeland discloses the system according to claim 31, wherein the vibrating unit is fully capable of “vibrat[ing] at a frequency between 60 Hz and 200 Hz or between 10 kHz and 50 kHz.”
Regarding claim 33, VanVreeland discloses the method according to claim 27, wherein the vibrating unit is fully capable of “vibrat[ing] at a frequency between 60 Hz and 200 Hz or between 10 kHz and 50 kHz.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over VanVreeland in view of Sarnoff et al (US 4689042).
Regarding claim 18, VanVreeland discloses the system according to claim 17 but is silent regarding “the assembly further comprises a needle boot that is attached to the device and covers the needle.” However, Sarnoff teaches a medication preparation device with an injection system, thus being in the same field of endeavor, with an exposable needle (536; Fig. 10) that is automatically covered (Fig. 10) and uncovered (Fig. 12) by a needle cover (538) that is retracted by pressure on the distal end of the device (Col. 18:36-41). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the syringe device of VanVreeland to incorporate a housing with a retractable needle sleeve as taught by Sarnoff in order to provide sufficient structure to maintain sterility during use of the device. 
Regarding claim 23, VanVreeland discloses the method according to claim 21 but is silent regarding “during forming the assembly, attaching a needle boot to the device such that the needle boot covers the needle.” However, Sarnoff teaches a medication preparation device with an injection system, thus being in the same field of endeavor, with an exposable needle (536; Fig. 10) that is automatically covered (Fig. 10) and uncovered (Fig. 12) by a needle cover (538) that is retracted by pressure on the distal end of the device (Col. 18:36-41). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the syringe device of VanVreeland to incorporate a housing with a retractable needle sleeve as taught by Sarnoff in order to provide sufficient structure to maintain sterility during use of the device.
Regarding claim 25, VanVreeland in view of Sarnoff discloses the method according to claim 23, wherein the needle boot taught by Sarnoff in the rejection of claim 23 is collapsed when pressure is applied to the distal end. As applied to VanVreeland, this would occur when the vial and/or the housing are moved relative to each other in the first axial direction prior to the needle being fluidly connected with the second chamber of VanVreeland.
Allowable Subject Matter
Claims 20, 26, 28, 30, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 9am-5pm Pacific time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Primary Examiner, Art Unit 3783